DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-23 were previously pending. Applicant amended claims 1, 7, 12, 13 and 21 and cancelled claims 10, 11, 14-19 and 23.
Applicant's election with traverse of Group 3242 in the reply filed on April 7, 2022 is acknowledged.  The traversal is on the ground(s) that:
“The Examiner first divides the invention into three broad groups (Group 1-3270, Group 3271-6508, and Group 6509). Applicant elects Group 1-3270. The Examiner further asserts that the restriction to an invention among groups 1-3270 is required under 35 U.S.C. 121 and 372. Applicant respectfully disagrees. All of groups 1-3270 are directed to a method of diagnosing or monitoring or treating primary and secondary cardiac diseases or disorders in a subject. Thus, Groups 1-3270 are drawn to the same category. Applicant is not required to elect a group among groups 1-3270. See 37 CFR 1.475 (b). Groups 1-3270 are distinct in that they use different lncRNA markers. Claim 1 is amended to specify that the one or more lncRNAs comprise IncRNAs selected from IncRNA combinations (i)-(vili). The generic claim (claim 1) encompasses all of the eight variations. Applicant submits that an election of species requirement rather than a restriction requirement must be imposed. Applicant elects the invention of Group 3242 where the one or more lncRNAs comprise 20 lncRNAs of SEQ ID 0190, SEQ ID 0359, SEQ ID 0776, SEQ ID 1421, SEQ ID 1795, SEQ ID 0477, SEQ ID 1511, SEQ ID 0435, SEQ ID 1418, SEQ ID 1025, SEQ ID 0265, SEQ ID 1311, SEQ ID 2540, SEQ ID 2323, SEQ ID 3011, SEQ ID 2447, SEQ ID 2863, SEQ ID 2697, SEQ ID 3128, and SEQ ID 2265. This election of species is made for search purposes only and is subject to the right of rejoinder for any non- elected species. Upon finding the elected species allowable, the Examiner should extend examination to the full scope of the claims.”
This is not found persuasive because each of the groups was indeed a separate group, not a species. For example, claim 1 was drawn to a method of diagnosing or monitoring or treating primary and secondary cardiac diseases in a subject by detecting one or more lncRNAs selected from the group consisting of SEQ ID NO: 1-3238. Therefore, since the claim required at least one of the 3238 lncRNAs, which do not have a common structure or properties, claim 1 was equivalent to 3238 groups, not species. Applicant amended claim 1 to read on groups 3234-3269. Again, claim 1 is not drawn to a single invention because the claimed method uses one or more different lncRNAs selected from the claimed sets.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1(i)-(iii), 1(v)-(viii), 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 7, 2022.
Applicant’s election without traverse of species of HFrEF, whole blood and RT-qPCR in the reply filed on April 7, 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Claims 1(iv), 2-7, 9 and 20-22 are under consideration with respect to the elected set of SEQ ID NOs and species.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on March 12, 2020 and December 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
A) Figures 1 and 2 contain diagrams with white letters on a light grey background, making them illegible.
B) Figures 3A and 3B contain histograms with the bars corresponding to three different conditions having the same grey color.
C) Figure 5 does not have a label for its y-axis. The x-axis legend is too small to be legible, as there are the condition legends. Further, the two sets of bars corresponding to the different conditions are the same grey color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specifically, 37 C.F.R. 1.821(d) states:
“(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”
All of the sequences cited by Applicant in the specification and claims have a format “SEQ ID xxx” or “SEQxxx”, therefore both of them are not in compliance with the sequence disclosure rules. Applicant is required to present all of the sequence identifiers in a proper format as required by 37 C.F.R. 1.821(d).
Claim Objections
Claims 1-7, 9 and 20-22 are objected to because of the following informalities:
A) Numbering of sequences in claim 1 does not conform to the rules of Sequence Disclosure according to 37 C.F.R. 1.821(d).
B) In claim 9, the phrase “…wherein the expression level of the lncRNAs of the invention are detected….”. Since “level” is singular, “are detected” is grammatically incorrect.
Appropriate correction is required. No new matter should be introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 1-7 and 9 are broadly drawn to a methods of  diagnosing or monitoring or treating primary and secondary cardiac diseases or disorders in a subject by obtaining a sample from said subject; detecting the level of expression of one or more lncRNAs and diagnosing the subject with one or more cardiac diseases or disorders based upon the level of expression of one or more lncRNAs compared to a control, wherein the one or more lncRNAs are selected from the group consisting of 20 lncRNAs of SEQ ID 0190, SEQ ID 0359, SEQ ID 0776, SEQ ID 1421, SEQ ID 1795, SEQ ID 0477, SEQ ID 1511, SEQ ID 0435, SEQ ID 1418, SEQ ID 1025, SEQ ID 0265, SEQ ID 1311, SEQ ID 2540, SEQ ID 2323, SEQ ID 3011, SEQ ID 2447, SEQ ID 2863, SEQ ID 2697, SEQ ID 3128, and SEQ ID 2265.  However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Working Examples
	The specification has several working examples describing selection of cardiac-related lncRNA transcripts and determination of their level of expression in patient samples.
	For the process of identifying cardiac-related transcripts, Applicant sequenced RNA obtained from cardiac biopsies of 5 control patients, 11 ICM (ischemic cardiomyopathy) patients (ICM is a condition of weakened heart muscles due to heart attack or coronary heart disease.) and 10 DCM (dilated cardiomyopathy) patients (DCM is a condition where the heart cannot pump blood effectively because the left ventricle, the main pumping chamber, is enlarged and weakened.)
	After RNA isolation, rRNA depletion and sequencing, the transcripts were identified using various data processing techniques as well as searches of available transcript databases for heart-specific transcripts. As stated by Applicant on page 30, lines 6-20:
“…The authors thus performed very deep sequencing to allow for discovery of novel transcripts. After de novo transcript reconstruction and transcript selection as detailed in the material and methods, the inventors can identify over 13,000 new transcripts with no coding potential. Among them, they can identify 696 lncRNA differentially expressed between the 3 groups (FDR<0.05) and 810 lncRNA enriched in cardiac tissue. The transcripts having class codes `o`, `j` or `i` and highly positively correlated with overlapped known genes are eliminated. (`i` category, for example, could contain the lncRNAs entirely within the intron of known genes, the `j` category could be long non-coding isoforms of known genes and the `o` category could include novel lncRNAs having generic exonic overlap with known transcripts). The transcripts with class codes `j` or `o` and overlapping with exons of known protein-coding genes on the same strand are discarded. This resulted in a total number of novel lncRNAs of 755 relevant to cardiac physiology. In summary, the inventors identified a highly relevant panel of 3,092 cardiac-related lncRNAs. This panel encompasses 2,317 known transcripts here shown to be relevant to cardiac physiology, as well as 755 lncRNA, here described for the first time and relevant to cardiac tissue.”
In Example 5, Applicant determined lncRNA expression levels in serum samples obtained from 57 patients with AMI (myocardial infarction, or heart attack) at discharge. The patients were stratified into two groups: left ventricular ejection fraction (LVEF) less than 40% and greater than 40%. Table 24 lists 19 ncRNAs which are differentially expressed between the two groups with fold-change greater than 2 or less than 0.5. lncRNAs selected by a Random Forest classifier are listed in Table 26, and correspond to the sequences listed in claim 1(iv). 
Applicant did not show that detection of expression of any one or more of the 20 lncRNAs in any sample obtained from a subject with unknown cardiac disease status can be used to diagnose any one or more of cardiac diseases or disorders. Applicant did not show that detecting expression of any number of the 20 sequences in whole blood allowed diagnosis of HFrEF condition.
	Guidance in the Specification.
	The specification provides no evidence that the disclosed sequences of lncRNAs can be used to diagnose, monitor or treat any cardiac disease or condition, including the ones claimed in claim 3. Applicant showed was that there was a correlation between the presence of certain lncRNA transcripts, initially identified in patients with ICM and DCM, in serum samples of patients after heart attack. Applicant did not show that measuring expression level of any one or more of the lncRNA transcripts claimed allowed diagnosis of any of cardiac diseases or conditions in a subject not previously diagnosed with such. The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. 

	  The unpredictability of the art and the state of the prior art
	The following references and data clearly show that there is a great deal of unpredictability in using expression levels of lncRNAs in diagnosis of cardiac diseases or disorders.
	Regarding lncRNAs in heart failure research, Thum (ESC Heart Failure, vol. 2, pp. 108-111, 2015) stated the following (page 109, second paragraph):
“Long non-coding RNAs are defined as transcripts more than 200 nucleotides long that do not code for proteins.18 Important to note is the fact that this definition may be preliminary as indeed some lncRNAs have been reported to encode short peptides in human tissues, which also may have functional effects.19 A classification of lncRNAs can be viewed in the work of Thum and Condorelli. 1 Mechanistically, there are numerous ways how lncRNAs may function in the regulation of the genome. For instance, lncRNAs can interact with all macromolecules within the cell, including other RNA species, proteins, and DNA. Long non-coding RNAs also have the ability for conformational switching, which can either activate or silence interaction with other molecules.20 Long non-coding RNAs can be found in the nucleus of a cell or in the cytoplasm or in both compartments. First, lncRNAs involved in cardiac development have been recently proposed—Bvht (Braveheart) and Fendrr (Foxf1 adjacent non-coding developmental regulatory
RNA).21,22 Bvht seems to be a master gene required for cardiomyocyte differentiation. Unfortunately, Bvht seems to be specific to the mouse, making translations into humans difficult.
The lncRNA Fendrr is higher conserved and regulates the expression of important cardiac transcription factors with knockout mice showing defects in cardiac development.22 Only few
studies have started to identify potential roles of lncRNAs in the pathogenesis of cardiac diseases. Deep sequencing studies revealed the profile of myocardial lncRNAs to be altered in HF in humans.23 The lncRNA Chrf (cardiac hypertrophy-related factor) was found to act as a sequence able to sequester miR-489.24 Interestingly, there are several lncRNAS associated to the locus of the cardiac-specific gene myosin heavy chain 7 (Myh7); inhibition of the lncRNA Mhrt was mechanistically shown to induce cardiomyopathy subsequent to pressure overload, whereas restoring Mhrt protected the heart from HF.25 Another lncRNA recently linked to cardiac pathology is Carl (cardiac apoptosis-related lncRNA).26 Carl binds miR-539, an miRNA found to target the mRNA of a subunit of Prohibitin, where it seems to have a role in mitochondrial
homeostasis. By this, Carl serves as an endogenous sponge regulating mitochondrial morphology and cell death in cardiomyocytes.”
	Devaux et al. (Nature Reviews, Cardiology, vol. 12, pp. 415-425, 2015) reviewed roles of lncRNAs in cardiac development and ageing. Devaux et al. teach that lncRNAS act in the cell through several different mechanisms, including as signal molecules, decoys, guides, scaffold molecules and enhancers (Fig. 2; page 416, last paragraph; page 417-418; page 419, first paragraph). Table 1 of Devaux et al. lists the lncRNAs with a known function associated with cardiovascular function and disease in humans and mice. As can be seen from Table 1, HOTAIR lncRNA can act as signal, decoy and guide lncRNA, whereas KCNQ1OT1 can act as signal or guide lncRNA.
	Table 2 of Devaux et al. lists lncRNAs which could be used as potential biomarkers of cardiac conditions. Devaux et al. stated the following (page 423, paragraphs 3-5):
	“The association between ANRIL and the risk of coro-nary artery disease39,40 suggests that genetic polymor-phism of lncRNAs might serve as a cardiac biomarker. MIAT is another candidate biomarker—genetic variation in this lncRNA confers susceptibility to myocardial infarc-tion.32 Using isoproterenol administration in mice as an experimental model of heart failure, the expression of 32 lncRNAs was found to be regulated in the failing heart as well as in whole blood and plasma samples.82 This study supports the notion that the blood constitutes a reservoir of lncRNAs that can be used as cardiac biomarkers, par-ticularly given that lncRNAs are present in plasma-derived exosomes.83 A study of plasma levels of MT-LIPCAR, a mitochondrial lncRNA that is a predictor of the devel-opment of left ventricular remodelling after myocardial infarction and death in patients with systolic heart failure, was the first proof of the principle that plasma lncRNAs might be used as biomarkers of prognosis in cardiovascu-lar diseases.79 Another lncRNA, MGAT3-AS1, is upregu-lated in plasma samples from patients with acute kidney injury and is a predictor of overall survival.84
Expression profiles of lncRNAs in whole blood cells have also been shown to have biomarker utility. Levels of HIF1A-AS2, KCNQ1OT1, and MALAT1 were upregulated, whereas those of ANRIL were downregulated, in patients with myocardial infarction compared with healthy vol-unteers.41 Furthermore, ANRIL, KCNQ1OT1, MALAT1, and MIAT were univariable predictors of left ventricular dysfunction after myocardial infarction.41 Importantly, ANRIL and KCNQ1OT1 remained significant predictors of left ventricular dysfunction in multivariable analyses and provided an additive predictive value.41
LncRNAs are now accepted to have functional roles in cardiac development and disease and, therefore, are poten-tial therapeutic targets, but further studies are needed to demonstrate their biomarker utility. Whether circulating lncRNAs are stable and both easily and reproducibly meas-urable in biological samples remains to be established. The incremental value of lncRNAs in addition to available markers will have to be evaluated. Also, the localization of lncRNAs in plasma compartments, whether they are actively secreted, and whether they can act as paracrine mediators, needs to be determined.” (emphasis added by examiner)

Of the 20 lncRNAs listed in claim 1(iv), only seven were found in BLAST and NONCODE databases (see attached BLAST and NONCODE search files). The one lncRNA that was found in NONCODE was SEQ ID NO: 1311, corresponding to the NONCODE identifier HSAT211604.1. As can be seen from the document describing the transcript (NONHSAT211604, pp. 1-3; downloaded from NONCODE on 4/28/22), it is expressed mostly in adrenals, breast, HLF2 and kidney tissues.
Six of the sequences claimed were found in the BLAST database, with GenBank accession numbers NR_135480 (SEQ ID NO: 1418); NR_033963 (SEQ ID NO: 190); NR_046252 (SEQ ID NO: 359); NR_044993 (SEQ ID NO: 265); NR_027451 (SEQ ID NO: 1511) and NR_024484 (SEQ ID NO: 435).
Sequence with GenBank Accession No. NR_135480 (Uncharacterized lncRNA, pp. 1-2, May 2017) is also called an SP2-AS1 (antisense transcript). SEQ ID NO: 1418 is 496 bp long. However, as can be seen from an entry in LNCipedia (pp. 1-2, downloaded from the database on 5/2/22), there are a total of 28 antisense transcripts recorded as lncRNAs, all of them with different lengths. In the LncBook database (bigd.big.ac.cn) the transcript ID HSALNT0241779 is associated with this transcript, and as can be seen from the expression pattern, the transcript is mostly expressed in skeletal muscle, followed by heart tissue and adipose tissue (pp. 1-5, downloaded from the database on 5/2/22).
Sequence with GenBank Accession No. NR_033963 is Homo sapiens heart tissue-associated transcript 92 (HRAT92) lncRNA, pp. 1-3, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_046252 is Homo sapiens FGD5 antisense RNA1 (FGD5-AS1), transcript variant 2, lncRNA; pp. 1-4, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_044993 is Homo sapiens GAS6 antisense RNA 2 (head to head) (GAS6-AS2) lncRNA (pp. 1-3, May 2017). This sequence corresponds to a transcript ID HSALNT0207435 in LncBook (pp. 1-5; downloaded from the database on 5/2/22). As can be seen from the expression pattern, this transcript is mostly expressed in kidney, brain, endometrium, lung, thyroid gland, gallbladder and urinary bladder.
Sequence with GenBank Accession No. NR_027451 is Homo sapiens non-coding RNA activated by DNA damage (NORAD) (pp. 1-4, July 2016) (the transcript is 5378 bp, versus the 5339 bp listed by Applicant). According to LncBook with transcript ID HSALNT0289380 (pp. 1-5, downloaded from the database on 5/2/22), this transcript is expressed in all tissues, but is most abundant in the brain.
Finally, a sequence with GenBank Accession No. NR_024484 is Homo sapiens long intergenic non-protein coding RNA 909 (LINC00909) (pp. 1-5, May 2017), also known as ZNF407-AS1 (the transcript is 3474 bp long, vs. 3463 bp listed by Applicant). According to LncBook, transcript ID HSALNT0289071 (pp. 1-5, downloaded from the database on 5/2/22) is expressed in most tissues, with the highest expression in lymph nodes, spleen, fallopian tube, tonsil, testis, ovary, gallbladder and endometrium.
Therefore, taking into account the fact that even already known lncRNAs associated with cardiac diseases and disorders have not been shown to be biomarkers for any of these diseases or disorders, and the fact that the lncRNAs claimed by Applicant which are present in the databases are not known to be expressed in heart tissue, and that Applicant did not provide any indication of their function, there is a great deal of uncertainty as to whether any of these lncRNAs can be used for cardiac disease or disorder diagnosis based on their expression in any biological sample, including whole blood.
  	Quantity of Experimentation

	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method for diagnosis, monitoring or treatment of any one or more cardiac diseases or disorders. First, expression all of the lncRNAs would need to be evaluated in all possible biological samples of all possible subjects with one or more cardiac diseases or disorders, then their functions would need to be determined. Finally, prospective studies would need to be performed using subjects with unknown disease status and using all possible sample types to determine whether any of these lncRNAs can be used to detect, monitor or treat subjects suspected of cardiac disease or disorder. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the structure and function of most of lncRNAs is not known, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example of diagnosis of cardiac disease or disorder based on expression level of one or more lncRNAs, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 is drawn to the method of any of the preceding claims, wherein the expression level of the lncRNAs of the invention are detected by measuring the levels of “other molecules”. Applicant did not describe any “other molecules” which could be used to determine expression levels of lncRNA, therefore Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-7, 9 and 20-22 are indefinite in claim 1. Claim 1 is indefinite because the claim does not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for diagnosing or monitoring or treating primary and secondary cardiac diseases or disorders in a subject, but the final process step is “diagnosing the subject with one or more cardiac diseases or disorders”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of diagnosing or monitoring or treating primary and secondary cardiac diseases or disorders or a method of diagnosing a subject with one or more cardiac diseases or disorders.
B) Claims 1-7, 9 and 20-22 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…wherein the one or more lncRNAs comprise lncRNAs selected from the group consisting of…” followed by a listing of groups of 15 (i), 11 (ii), 14 (iii), 20 (iv), 11 (v), 8 (vi), 4(vii) and hundreds (viii) of different lncRNAs. Therefore it is not clear whether of all of the 15 (or 11, or 14 or 20….) lncRNAs should be selected, or whether a single lncRNA should be selected from the lncRNAs listed in parts (i)-(viii). In conclusion, the claims do not have clear metes and bounds.
C) Claims 1-7, 9 and 20-22 are indefinite in claim 1. Claim 1 is indefinite because part (viii) contains reference to numerous tables. As stated in MPEP 2173.05(s):
“2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”
D) Claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the different cardiac disorders is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: all of the different cardiac disorders have different etiology, symptoms and manifestations.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
E) Claim 3 is indefinite over the recitation of “myocarditis (e.g., viral myocarditis)”. It is not clear whether the limitation in parenthesis is a part of the claimed invention.
F) Claim 6 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the different biological samples is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the different types of samples are derived from different organs and they contain different types of cells with different structures and functions.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
G) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation of a set of samples, and the claim also recites “(e.g., wherein the sample is preferably plasma or cardiac tissue)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, it is not clear whether the limitation in parenthesis is a part of the claimed invention.
H) Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the different methods of detecting lncRNA expression is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: all of the claimed expression detection methods use different methodology and materials.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
I) Claim 7 is indefinite over the recitation of “a sample (e.g., biological sample)”. It is not clear whether the limitation in parenthesis is a part of the claimed invention.
J) Claim 9 is indefinite over the recitation of “a sample (e.g., biological sample)”. It is not clear whether the limitation in parenthesis is a part of the claimed invention.
K) Claim 9 is indefinite since it is not clear how expression level of lncRNA can be detected by measuring quantities of molecules other than DNA or RNA, therefore the claim does not have clear metes and bounds.
L) Claims 21 and 22 are indefinite in claim 21. Claim 21 is indefinite over the recitation of “…one or more oligonucleotide probes comprising a sequence complementary to a region of the one or more…” It is not clear what the probes are complementary to, therefore the claims do not have clear metes and bounds.
M) Claim 22 is indefinite over the recitation of “(e.g., a streptavidin-coated magnetic particle)”. It is not clear whether the phrase in parenthesis is a limitation of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite a method of diagnosing or monitoring or treating primary and secondary cardiac diseases or disorders in a subject by obtaining a sample from a subject, detecting expression level of one or more of the 20 lncRNAs in the sample and diagnosing the subject with one or more cardiac diseases or disorders based upon the level of expression of the one or more lncRNAs compared to control.
Step 1: YES. The claims recite a process involving determination of the expression level of one or more lncRNAs, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The claims recite diagnosing one or more cardiac diseases or disorders based on the value of expression of one or more lncRNAs. Therefore the claims are directed to a judicial exception of a naturally-occurring correlation between expression value of one or more lncRNAs and the presence of one or more cardiac diseases or disorders. 
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of obtaining a sample from the subject and detecting of the expression value of one or more lncRNAs are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering steps necessary to use the correlation. Determining expression value of a lncRNA merely instructs a practitioner to use any detection technique for expression level determination. Claim 7 recites techniques to be used for  expression level determination, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of gene expression values. Further, Applicant described determination of lncRNA expression levels as follows (page 10, lines 4-26):
“The expression level of lncRNAs may be determined by any technology known by a man skilled in the art. In particular, the expression level of lncRNAs is determined by measuring the amount of nucleic acid transcripts of each lncRNA. The amount of nucleic acid transcripts can be measured by any technology known by a man skilled in the art. The measure may be carried out directly on an extracted RNA sample or on retrotranscribed complementary DNA (cDNA) prepared from extracted RNA by technologies well-known in the art. From the RNA or cDNA sample, the amount of nucleic acid transcripts may be measured using any technology known by a man skilled in the art, including nucleic acid microarrays, quantitative PCR, sequencing (e.g., next generation sequencing), and hybridization with a labeled probe. In some embodiments, the expression level of lncRNAs is determined using sequencing, e.g., next generation sequencing. Sequencing may be carried out after converting extracted RNA to cDNA using reverse transcriptase or RNA molecules may be directly sequenced. In a particular embodiment, which should not be considered as limiting the scope of the invention, the measurement of the expression level using next generation sequencing may be performed as follows. Briefly, RNA is extracted from a sample (e.g., blood sample). After removing rRNA, RNA samples are then reverse transcribed into cDNA. To ensure strand specificity, single stranded cDNA is first synthetized using Super-Script II reverse transcriptase and random primers in the presence of Actinomycin D, and then converted to double stranded cDNA with the second strand marking mix that incorporates dUTP in place of dTTP. Resulting blunt ended cDNA are purified using AMPure XP magnetic beads. After a 3'end adenylation step, adaptor is attached to cDNA. So obtained cDNA (sequencing library) may be amplified by PCR. The sequencing libraries can be sequenced by any next generation sequencing technology known by a man skilled in the art.”
This judicial exception is not integrated into a practical application because no other method steps that are claimed amount to significantly more than the judicial exception. In particular, claim 5 recites a step of administering at least one pharmaceutical to the subject in order to treat one or more cardiovascular diseases or disorders. However, the claim does not recite any specific treatment or, for that matter, any specific disorder to be treated.
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: YES. The claims recite a kit comprising probes (= oligonucleotides) and a reagent for purifying probe-target nucleic acid complexes, therefore the claims are directed to a product, which is a statutory category. 
Step 2A: YES. The claims recite a kit comprising several components. Under the broadest reasonable interpretation, a kit contains each component separately, and the claim does not require a composition, combining the different components. The claimed nucleic acids probes are not significantly different from their naturally-occurring counterparts. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acids are not eligible because they are not different enough from what exists in nature and thus are a “product of nature” judicial exception. 
Step 2B: NO. The claim does not include any additional features that could add significantly more to the exception.
In conclusion, the claim is not patent-eligible under 35 U.S.C. 101.
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 3, 2022